Citation Nr: 0006430	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  95-05 785A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to an increased disability rating for 
post-operative residuals of a fracture of the left femur with 
arthritis of the left hip, currently evaluated as 20 percent 
disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from August 1970 
to February 1972.  

Previously, in August 1998, the Board of Veterans' Appeals 
(Board) remanded the veteran's claim for a disability 
evaluation greater than 20 percent for the service-connected 
post-operative residuals of a fracture of his left femur with 
arthritis of his left hip to the Boston, Massachusetts, 
regional office (RO) for further evidentiary development.  
Following the veteran's failure to report to examinations 
scheduled in December 1998, January 1999, and May 1999, the 
RO, by a June 1999 supplemental statement of the case, 
informed him of the continued denial of his increased rating 
claim.  Thereafter, in September 1999, the RO returned the 
case to the Board.  In the following month, the Board 
remanded the veteran's increased rating claim to the RO a 
second time (to comply with governing procedures).  Upon 
completion of the instructions set forth in the October 1999 
remand, the RO, in January 2000, returned the veteran's 
increased rating claim to the Board.  


FINDINGS OF FACT

1.  Entitlement to a disability evaluation greater than 
20 percent for post-operative residuals of a fracture of the 
left femur with arthritis of the left hip cannot be 
established without a current VA examination.  

2.  Good cause for the veteran's failure to report for a 
scheduled examination in December 1998, January 1999, or May 
1999 has not been shown.  


CONCLUSION OF LAW

Assignment of a disability evaluation greater than 20 percent 
for post-operative residuals of a fracture of the left femur 
with arthritis of the left hip is not warranted.  38 U.S.C.A. 
§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.655, 4.71a, 
Codes 5003, 5010, 5252, and 5255 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, in an August 1998 remand, the Board noted 
complaints made by the veteran relative to his 
service-connected left femur disability.  In particular, in 
his substantive appeal, the veteran asserted that he should 
be compensated for more than simply the disability of his 
left femur.  He claimed that his service-connected left femur 
disability had caused problems with his left hip.  He 
indicated that he experienced a lot of pain and limited 
movement.  

In this regard, the Board acknowledged in the August 1998 
remand that, according to a pertinent diagnostic code, 
evidence of increasing disability in the left hip joint could 
result in a higher disability rating.  Specifically, evidence 
of malunion of the femur with moderate knee or hip disability 
warrants an evaluation of 20 percent.  38 C.F.R. § 4.71a, 
Code 5255.  Evidence of malunion of the femur with marked 
knee or hip disability will result in the assignment of a 
30 percent disability rating.  Id.  Furthermore, evidence of 
a fracture of the surgical neck of the femur with a false 
joint warrants a 60 percent evaluation.  Id.  Additionally, 
evidence of a fracture of the shaft or anatomical neck of the 
femur with nonunion, without loose motion, and with 
weightbearing preserved with the aid of a brace will result 
in the assignment of a 60 percent disability rating.  Id.  
Evidence of a fracture of the shaft or anatomical neck of the 
femur with nonunion and loose motion (spiral or oblique 
fracture) warrants a disability evaluation of 80 percent.  
Id.  

As the veteran's service-connected femur disability includes 
arthritis of his left hip, the Board also noted in the August 
1998 remand that arthritis due to trauma, which is 
substantiated by x-ray findings, is evaluated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Code 5010.  Degenerative 
arthritis, which is established by x-ray findings, will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Code 5003.  According to the 
relevant diagnostic code, evidence of limitation of flexion 
of the thigh to 30 degrees warrants a 20 percent disability 
evaluation.  38 C.F.R. § 4.71a, Code 5252.  Evidence of 
limitation of flexion of the thigh to 20 degrees will result 
in the assignment of a 30 percent disability rating.  Id.  
Evidence of limitation of flexion of the thigh to 10 degrees 
warrants a 40 percent disability evaluation.  Id.  

The record available when the Board remanded the case did not 
provide sufficient evidence to determine whether the 
service-connected post-operative residuals of the fracture of 
the veteran's left femur caused symptoms of a left hip or 
left knee disability of such severity as to warrant an 
increased disability rating.  See 38 C.F.R. § 4.71a, 
Code 5255.  Specifically, the available record provided then-
recent medical findings of left lateral pelvic pain resulting 
from hip motions, but did not include competent evidence 
regarding any functional loss that the veteran may experience 
as a result of any left hip pain or flare-up.  See DeLuca 
v. Brown, 8 Vet.App. 202, 206 (1995) (examinations upon which 
the rating decisions are based must adequately portray the 
extent of functional loss due to pain on use or due to 
flare-ups).  

Moreover, the record available at the time of the Board's 
August 1998 remand was unclear as to whether the veteran had 
arthritis of his left hip.  Early post-service medical 
records dated in 1990 and 1991 and received during the 
current appeal included assessments of post-traumatic, as 
well as degenerative, arthritis of the left hip.  However, 
more recent x-rays taken of the veteran's left hip in 
February 1995 revealed no evidence of arthritis.  

On account of such questions raised by the record, the Board 
asked the RO to schedule the veteran for a VA orthopedic 
examination which would provide information concerning the 
active and passive ranges of motion of his left hip, as well 
as the examiner's opinions concerning the presence or absence 
of arthritis (based on x-rays taken of this joint) and any 
functional loss that the veteran may experience (which might 
be caused by pain, weakness, fatigability, etc.).  

A complete and thorough review of the claims folder indicates 
that, pursuant to the Board's August 1998 remand, 
examinations were scheduled for the veteran, but he did not 
appear.  Specifically, notifications were sent to the veteran 
at what was then his last known address to inform him that VA 
compensation evaluations had been scheduled for him in 
December 1998 and January 1999.  The notices included the 
date, time, and location of the examinations.  Importantly, 
however, the veteran did not report for either examination.  

After receiving information from the veteran's representative 
that the veteran had a new address, another examination was 
scheduled in May 1999.  Notice of this third examination 
appointment was sent to the veteran in April 1999.  
Significantly, however, the veteran again failed to report 
for the scheduled examination.  The claims folder contains no 
evidence to rebut the presumption that the veteran was 
properly informed of the date and time of any of these three 
examination.  See Mason v. Brown, 8 Vet.App. 44, 53-55 
(1995).  

Furthermore, a review of the claims folder indicates that the 
veteran has also failed to respond to the two letters which 
the RO mailed to him in November 1998 and February 1999 and 
which asked that he provide information regarding any recent 
treatment received for his service-connected left femur and 
left hip disability.  Both of these letters were mailed to 
the veteran at what was then his last known address.  
Consequently, no additional evidence was received and 
associated with the veteran's claims folder after the Board's 
August 1998 remand.  

When the veteran was last examined, in May 1994, he did not 
have motion limited or other problems with the femur or hip 
noted to a degree that an increased rating would be warranted 
under the above-mentioned rating criteria.  Therefore, 
because the available record does not include evidence on 
which a grant of an increased rating may be based, the Board 
concludes that an examination was required, just as ordered 
by the Board in August 1998, in order to determine whether 
the veteran met the criteria for an increase.  

When entitlement or continued entitlement 
to a benefit cannot be established or 
confirmed without a current VA 
examination or reexamination and a 
claimant, without good cause, fails to 
report for such examination or 
reexamination, . . . [and the] 
examination was scheduled in conjunction 
with . . . a claim for increase, the 
claim shall be denied.  

38 C.F.R. § 3.655 (1999). 

Because the veteran's failure to report for the VA 
examinations scheduled in December 1998, January 1999, and 
May 1999 is without explanation, it may be said that his 
absence from the scheduled evaluations was without good 
cause.  Additionally, it should be noted that no evidence has 
been presented to rebut the presumption that the veteran was 
properly informed of the date and time of the examinations.  
See Mason v. Brown, 8 Vet.App. 44, 53-55 (1995).  
Consequently, the veteran's increased rating claim must be 
denied.  38 C.F.R. § 3.655.  

The veteran's representative has argued that the benefit 
sought may be granted on the basis of the record as it stands 
without the evaluations which were scheduled to be conducted 
in December 1998, January 1999, and May 1999.  Specifically, 
the representative has contended that the results of the May 
1994 VA hip examination provide sufficient evidence to 
warrant an increased rating for the service-connected 
residuals of a fracture of the veteran's left femur with 
arthritis of his left hip.  The Board disagrees.  

As the Board discussed in the August 1998 remand, although 
initial post-service medical records which were dated in 1990 
and 1991 and which were received during the current appeal 
include assessments of post-traumatic, as well as 
degenerative, arthritis of the veteran's left hip, the more 
recent x-rays of this joint (which were taken at the May 1994 
VA examination and subsequently in February 1995) showed no 
evidence of arthritis.  Furthermore, medical records which 
have been obtained and associated with the claims folder and 
which are dated from 1991 to 1995 reflect complaints of left 
hip pain.  Although the veteran complained of left lateral 
pelvic pain resulting from hip motions at the May 1994 VA 
examination, the report of this evaluation did not include 
competent evidence as to whether the veteran's left hip 
exhibited weakened movement, excess fatigability, or 
incoordination or competent evidence as to whether pain could 
significantly limit functional ability during flare-ups or 
when the joint is used repeatedly over a period of time.  In 
other words, the examiner who conducted the May 1994 VA 
examination did not describe the functional losses found, 
including any pain, weakness, or additional difficulties 
during flare-ups, and did not equate any such losses to range 
of motion lost beyond that demonstrated clinically.  See 
DeLuca v. Brown, 8 Vet.App. 202, 206 (1995); 38 C.F.R. 
§§ 4.40, 4.45 (1999).  

In short, the available evidence does not suggest that a 
disability evaluation greater than 20 percent for the 
service-connected post-operative residuals of a fracture of 
the veteran's left femur with arthritis of his left hip is 
warranted.  For this reason, the Board finds that further 
development by way of examination was indeed required.  


ORDER

The claim for a disability rating greater than 20 percent for 
post-operative residuals of a fracture of the left femur with 
arthritis of the left hip is denied.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

